 



Exhibit 10.23

     
 
  EARLY RETIREMENT AGREEMENT
 
   
 
       AGREEMENT made on June 1, 1993, between Farm Bureau Life Insurance
Company, hereinafter called the Employer, and William Oddy, hereinafter called
the Employee,
 
   
 
       WHEREAS, the Employee has been employed by the Employer in an executive
capacity for some time, and it is contemplated that this employment relationship
is likely to continue until the retirement of the Employee at an age of 60 years
or over, and
 
   
 
        WHEREAS, the present group pension plan of the Employer sets normal
retirement age at 65 and it is in the best interests of the Employer and the
Employee to reach an agreement regarding the supplemental pension benefits to be
paid to the Employee by the Employer on early retirement.
 
   
 
        NOW THEREFORE, in consideration of the Employee’s future service to
actual retirement date, the Employer and Employee agree as follows:
 
   
Early
Retirement
        1. In the event the Employer feels it to be in the best interests of
both the Employee and the Employer, the Employer may at any time after the
Employee reaches the age of 60 retire the Employee from active service. This
provision shall not be construed to guarantee that the Employee until that age,
but rather to be a statement of policy in the event the employment relationship
continues until that time.
 
   
Supplemental
Pension
Payments
        2. If the Employer shall choose to retire the Employee after the
Employee has reached the age of 60, but before he shall have attained the age of
65, the Employer shall pay to the Employee as a supplemental pension payment a
sufficient sum monthly so that when added to the early retirement benefits
received by the Employee under the regular group pension plan of the Employer,
the total pension received by the Employee will equal the following percentages
of what the Employee’s normal retirement benefits would have been at age 65 if
his employment had continued to age 65 and his compensation had remained
unchanged:

 



--------------------------------------------------------------------------------



 



      Early   Percentage of Normal Retirement Age   Retirement Benefits
60
  90%
61
  92%
62
  94%
63
  96%
64
  98%

     
Assurance
By
Employer
        3. The Employer assures the Employee that on its books and records it
will set up reserves sufficient in amount, in its opinion, and earmark with the
Farm Bureau Life Insurance Company an equivalent amount of its assets to provide
the funds to make the supplemental payments which may be due hereunder and which
may be due under other Early Retirement Agreements entered into, from time to
time, with other executives employed by the Employer. The deposit with the Farm
Bureau Life Insurance Company shall be available to the Employer to be drawn
against to pay supplemental pension payments, but the supplemental pension
payments shall be made by the Employer directly to the Employee, the intention
of the parties being that the said deposit shall be considered a part of the
general assets of the Employer.
 
   
Assurance
By
Employee
       4. The Employee assures the Employer that he will not deliberately permit
his work to deteriorate to obtain early retirement hereunder, and in the event
he should deliberately permit deterioration in his work, the Employee forfeits
all rights he may have under this Agreement.
 
   
 
  This Agreement signed the date and year above first written

               
 
      Employer
 
       
 
  By    
 
       
 
      President
 
             
 
      Employee

 